DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11: recites “a continuous knit or weave…each stitch”; however, a “weave” does not include stitches, a knit only includes stitches, making the metes and bounds of the claim unclear. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9: depends from claim 1, which already requires “the band being stretchable and resilient…a stretchability”; claim 9 then goes on to recite “wherein a knit of the band at least partially imparts the band with stretchability and resilience while in the rolled configuration” however this does not impart any additional structural limitations on the band of claim 1 and instead just repeats inherent limitations from claim 1 which is that the band be stretchable and resilient. So this claim is not further limiting and is improper. While applicant argues that the language of claim 9 adds further limitations, claim 9 is a device claim and not a method claim, so whether the method of knitting cause the band to be stretchable or the material itself, the end product is the same, which is a stretchable band, so claim 9 does not further limit claim 1. 
Claim 10: depends from claim 1, which already requires “the band being stretchable and resilient…a stretchability”; claim 10 then goes on to recite “wherein a fiber of the yarn at least partially imparts the band with stretchability and resilience”; however just like with claim 9, these features are already inherently required by claim 1, such that this language does not impart any further structural limitations on the device of claim 1 making this claim improper. While applicant argues that the language of claim 10 adds further limitations, claim 10 is a device claim and not a method claim, so whether the method of knitting cause the band to be stretchable or the material itself, the end product is the same, which is a stretchable band, so claim 10 does not further limit claim 1.
Claim 15: repeats the same issues outlined above with regard to claim 9 since preceding claim 11 from which claim 15 depends already requires the knitted device be stretchable and resilient. Clarification or correction is requested.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriedo (US 20140048094) in view of Bird (US 3250095).
Claims 1, 9-12, and 15: Carriedo discloses a “thick hair” elastic for holding gatherings of hair [0006] (see Fig 6) comprising: a band (12) consisting of a polyester tube sock [0025] which is a known material knit from polyester yarn and it is knitted into a continuous loop (see Fig 5) with a continuous knit, the continuous loop having an unrolled configuration (see Fig 5A) with end edges of the continuous loop being rolled repeatedly inward toward each other about a circumference of the band (see Fig 5) into a rolled configuration (see Fig 5B) defining an interior first rolled edge and an exterior second rolled edge of the band, the band is made of polyester knit, which is known to be stretchable and resilient and the device is described as stretching to hold hair therein [0028] when in the rolled configuration. In the rolled configuration the outer diameter will range from 2-4.5 inches when unstretched so when stretched from 4 inches it would be stretched past at least 4 inches [0036] and a central opening of the band when in the unstretched rolled configuration is 0.75-1.25 inches [0036]. The band includes a central opening that is capable of receiving a user’s wrist since the device stretches and since these devices are well-known to be worn on the wrist for storage until use. The band can also carry a series of straps (14), however, this does not preclude the band itself from meeting the presented claim limitations because the band portion (12) meets all the structural claim limitations. 
Carriedo discloses the invention essentially as claimed except for the stitches of knitting having a width of at least twice the yarn diameter, the outer diameter of the unrolled configuration being greater than a cylinder height of the continuous loop, and the inner diameter being at least 1.75 inches. Carriedo does however explicitly state that the diameter of the band and thickness (which is directly proportional to the cylinder height) need to be varied based on the amount of hair held by the device [0028]. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair elastic of Carriedo by varying the inner diameter to be at least 1.5 inches unstretched if a user wishes to hold more hair therebetween and to have a cylindrical length shorter than the outer diameter in the unrolled configuration depending on how much hair is to be held and how tight the user wishes their hair to be held therein, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Modified Carriedo discloses the invention essentially as claimed except for specifics about the knit sock material, specifically the knit stitch width being at least twice the diameter of the yarn. 
Bird, however, teaches knitting tube socks such that the knit stitches have a width that is greater than twice the diameter of the yarns used to knit the socks (see Figs 2-3). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Carriedo by providing it of the tube sock stitching and yarn diameter disclosed by Bird since Carriedo indicates that any tube sock can be used to form the device and Bird teaches a known tube sock construction. 
	Claim 2: Modified Carriedo disclose the invention of claim 1 and Carriedo further discloses the band assuming and maintaining a toroidal shape when placed on a surface (see Fig 5B). 
Claims 3-4: Modified Carriedo discloses the invention essentially as claimed except for the inner diameter of the central opening being at least 2 inches wide when in the rolled configuration. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair elastic of Carriedo by varying the inner diameter to be at least 2 inches unstretched if a user wishes to hold more hair therebetween depending on how much hair is to be held and how tight the user wishes their hair to be held therein, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claims 5-6: Modified Carried discloses the invention of claim 1 and Carriedo further discloses the outer diameter of the band being 2-4.5 inches which includes values greater than 2 inches and greater than 2.25 inches. 
Claims 7 and 13: Modified Carriedo discloses the invention of claims 1 and 12 discloses the invention essentially as claimed except for the band having a thickness of about ¼ inch in the rolled configuration. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair elastic of Carriedo by varying the thickness to be about ¼ inches depending on how much hair is to be held and how tight the user wishes their hair to be held therein, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claims 8 and 14: Modified Carriedo discloses the invention of claims 1 and 13 and discloses the invention essentially as claimed except for the band having a width of at least about 5/8 inch in the rolled configuration. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair elastic of Carriedo by varying the width to be at least about 5/8 inches depending on how much hair is to be held and how tight the user wishes their hair to be held therein, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claims 16-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriedo (US 20140048094) in view of George (https://web.archive.org/web/20171004022650/http://www.wikihow.com/Do-a-Basic-Ponytail#/Image:Do-a-Basic-Ponytail-Step-3-Version-4.jpg, accessed 1/12/22, published 10/4/17). 
Claim 16: Carriedo discloses a method of holding hair (see Fig 6) in a gathered ponytail [0035] arrangement, the method comprising: wearing a thick hair elastic in the hair of the individual [0035] with the elastic consisting of a band defined by a continuous loop (12) of fabric [0025] including its ends rolled repeatedly inward (see Fig 5A) toward each other to define a central opening (see Fig 5B) with a relaxed inner diameter of 0.75-1.25 inches [0036] and pulling the hair together to provide gathered hair (see Fig 6) placing the central opening of elastic over and around the gathered hair and releasing the elastic onto the gathered hair (see Fig 6). Carriedo discloses the invention essentially as claimed except for the central opening having an inner diameter of at least 1.5 inches and stretching to about 4 inches with the hand, and placing a hand within a central opening of the elastic after removing the elastic from the wrist to secure it in place. 
Carriedo discloses the invention essentially as claimed except for the band having a relaxed inner diameter of at least 2 inches (which is greater than 1.5 inches). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hair elastic of Carriedo by varying the inner diameter to be at least about 2 inches depending on how much hair is to be held and how tight the user wishes their hair to be held therein, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Modified Carriedo discloses the invention essentially as claimed except for the steps of storing and releasing the elastic from a user’s wrist and the stretched diameter being 4 inches and placing a hand of the individual within the central opening of the elastic. 
George, however, teaches that when securing a hair elastic in the hair, particularly in a ponytail, it is well known to gather hair in the user’s dominant hand while storing the elastic on the opposite wrist (see Step 2), removing the elastic from the wrist by stretching it to about twice its original size/diameter (see Step 5, which would result in it being stretched to at least 4 inches with the above proposed modification) and placing a hand of the individual within the central opening of the elastic (see Step 5) to complete this stretching and removing the elastic from the wrist (see Step 5) in order to secure the device in a user’s ponytail. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Carriedo by providing the elastic with the prescribed dimensions and storing and removing the device on the user’s wrist in view of George this is a known way of storing hair elastics and forming ponytails in the hair with these elastics. 
Claim 17: Modified Carriedo discloses the invention essentially as claimed except for doubling the elastic at least once to tight a grasp of the elastic on the hair. George, however discloses twisting the hair tie and pulling the ponytail through a second time (see Step 5) which is doubling the thick hair elastic at least once in order to tighten a grasp of the elastic on the hair. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of modified Carried by providing it with the additional step of doubling the elastic over itself as taught by George in order to tighten the grip on the hair. 
Claim 18: Modified Carriedo discloses the invention of claim 17 and Carriedo further discloses removing the elastic from the hair [0035] without snagging or pulling the hair, because no one removes an elastic with the intent of snagging or pulling the hair since this causes pain. Alternatively, or additionally, modified Carriedo discloses the invention essentially as claimed except for specifically saying the elastic is removed without snagging or pulling the hair; however, it would be obvious to remove the device without snagging or pulling the hair for the common sense reason that removing it any other way would cause pain and pull hair out. 
Claim 19: Modified Carriedo discloses the invention essentially as claimed except for repeating all the steps, which would require replacing the elastic on the wrist of the individual. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of modified Carriedo by repeating the steps since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 20: Modified Carriedo discloses the invention essentially as claimed except for washing the elastic; however, Carriedo discloses the device to be made from a sock and it is common sense that one washes socks after repeated use in order to keep them clean. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of modified Carriedo by adding a step of washing the elastic after use for the common sense reason that this keeps the elastic clean and free of dirt and germs. 
Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive.
Applicant argues the 112 rejections of the claims, arguing that these claims require additional structure; however, this is not persuasive. Claims 9-11 and 15, repeat inherent limitations required by the claim from which they depend. It is inherent that the knit and the material would have to impart the “flexibility” to the band so these claims are not further limiting and these arguments are not persuasive. While a requirement that the knit is made of a particular material would be further limiting, functional recitations that repeat limitations required by the preceding claims. 
Applicant argues that Carriedo fails to teach applicant’s claim limitations because Carriedo teaches a series of attachable straps to the band; however, this argument is not persuasive because the claims do not require that the entire hair elastic “consists” only of a band and instead only requires that the band consist of knitted material, which is taught by Carriedo. The fact that Carriedo also teaches a series of straps can be attached to the band does not preclude Carriedo from teaching the band itself consisting of the knit material as recited in applicant’s claims. 
Applicant argues that Carriedo fails to teach “a flexible tube formed by a continuous loop with ends rolled inwardly toward each other”; however, this is illustrated in Figure 5A of Carriedo because the ends is illustrated being rolled inwardly towards its opposite end, thereby meeting the claim limitations. 
Applicant argues that Carriedo in view of George fails to teach claim 16 because these two fail to teach the band “consisting of a band defined by a continuous loop of knit fabric”; however, this is addressed in reference to claim 1. Again, the claims do not require that the entire “thick hair elastic” consists only of this band and so Carriedo teaches the band consisting of knit fabric and a series of straps attached to the band thereby forming the “thick hair elastic”. Applicant can amend the claims to more clearly require that the entire “thick hair elastic” consists only of this band, but as currently presented, Carriedo teaches these limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772